Name: 2008/432/EC: Commission Decision of 23 May 2008 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices (notified under document number C(2008) 1937) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  technology and technical regulations
 Date Published: 2008-06-11

 11.6.2008 EN Official Journal of the European Union L 151/49 COMMISSION DECISION of 23 May 2008 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices (notified under document number C(2008) 1937) (Text with EEA relevance) (2008/432/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1), and in particular Article 4(3) thereof, Whereas: (1) Commission Decision 2006/771/EC (2) harmonises the technical conditions for short-range devices. (2) However, due to rapid changes in technology and societal demands, new applications for short-range devices could emerge which would require regular updates of spectrum harmonisation conditions. (3) On 5 July 2006, the Commission issued a permanent mandate (3) to the European Conference of Postal and Telecommunications Administrations (CEPT), pursuant to Article 4(2) of Decision No 676/2002/EC, to update the Annex to Decision 2006/771/EC in response to the technological and market developments in the area of short-range devices. (4) In its report (4) of July 2007 submitted in response to that mandate, the CEPT advised the Commission to amend a number of technical aspects in the Annex to Decision 2006/771/EC. (5) Decision 2006/771/EC should therefore be amended accordingly. (6) Equipment operating within the conditions set in this Decision must also comply with Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity (5) in order to use the spectrum effectively so as to avoid harmful interference, demonstrated either by meeting harmonised standard or by fulfilling alternative conformity assessment procedures. (7) The measures provided for in this Decision are in accordance with the opinion of the Radio Spectrum Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/771/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 May 2008. For the Commission Viviane REDING Member of the Commission (1) OJ L 108, 24.4.2002, p. 1. (2) OJ L 312, 11.11.2006, p. 66. (3) Permanent Mandate to CEPT regarding the annual update of the technical Annex of the Commission Decision on the technical harmonisation of radio spectrum for use by Short Range Devices (5 July 2006). (4) RSCOM(07) 58. (5) OJ L 91, 7.4.1999, p. 10. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). ANNEX Harmonised frequency bands and technical parameters for short-range devices Type of short-range device Frequency band Power limit/field strength limit/power density limit (1) Additional parameters/spectrum access and mitigation requirements (2) Other usage restrictions (3) Implementation deadline Non-specific short-range devices (4) 6 765-6 795 kHz 42 dBÃ ¼A/m at 10 metres 1 October 2008 13,553-13,567 MHz 42 dBÃ ¼A/m at 10 metres 1 October 2008 26,957-27,283 MHz 10 mW effective radiated power (e.r.p.), which corresponds to 42 dBÃ ¼A/m at 10 metres Video applications are excluded 1 June 2007 40,660-40,700 MHz 10 mW e.r.p. Video applications are excluded 1 June 2007 433,050-434,040 (5) MHz 1 mW e.r.p.  13 dBm/10 kHz power density for bandwidth modulation larger than 250 kHz Audio and voice signals, and video applications, are excluded 1 October 2008 10 mW e.r.p. Duty cycle (6): 10 % Audio and voice signals, and video applications, are excluded 1 June 2007 434,040-434,790 (5) MHz 1 mW e.r.p.  13 dBm/10 kHz power density for bandwidth modulation larger than 250 kHz Audio and voice signals, and video applications, are excluded 1 October 2008 10 mW e.r.p. Duty cycle (6): 10 % Audio and voice signals, and video applications, are excluded 1 June 2007 Duty cycle (6): 100 % subject to channel spacing up to 25 kHz Audio and voice signals, and video applications, are excluded 1 October 2008 863,000-868,000 MHz 25 mW e.r.p. Techniques to access spectrum and mitigate interference that provide at least equivalent performance to the techniques described in harmonised standards adopted under Directive 1999/5/EC must be used. Alternatively a duty cycle (6) of 0,1 % may also be used Audio and voice signals, and video applications, are excluded 1 October 2008 868,000-868,600 (5) MHz 25 mW e.r.p. Techniques to access spectrum and mitigate interference that provide at least equivalent performance to the techniques described in harmonised standards adopted under Directive 1999/5/EC must be used. Alternatively a duty cycle (6) of 1 % may also be used Video applications are excluded 1 October 2008 25 mW e.r.p. Techniques to access spectrum and mitigate interference that provide at least equivalent performance to the techniques described in harmonised standards adopted under Directive 1999/5/EC must be used. Alternatively a duty cycle (6) of 0,1 % may also be used Audio and voice signals, and video applications, are excluded 1 October 2008 868,700-869,200 (5) MHz 25 mW e.r.p. Techniques to access spectrum and mitigate interference that provide at least equivalent performance to the techniques described in harmonised standards adopted under Directive 1999/5/EC must be used. Alternatively a duty cycle (6) of 0,1 % may also be used Video applications are excluded 1 October 2008 25 mW e.r.p. Techniques to access spectrum and mitigate interference that provide at least equivalent performance to the techniques described in harmonised standards adopted under Directive 1999/5/EC shall be used. Alternatively a duty cycle (6) of 0,1 % may also be used Audio and voice signals, and video applications, are excluded 1 October 2008 869,400-869,650 (5) MHz 500 mW e.r.p. Techniques to access spectrum and mitigate interference that provide at least equivalent performance to the techniques described in harmonised standards adopted under Directive 1999/5/EC must be used. Alternatively a duty cycle (6) of 10 % may also be used. Channel spacing must be 25 kHz, except that the whole band may also be used as a single channel for high-speed data transmission Video applications are excluded 1 October 2008 25 mW e.r.p. Techniques to access spectrum and mitigate interference that provide at least equivalent performance to the techniques described in harmonised standards adopted under Directive 1999/5/EC must be used. Alternatively a duty cycle (6) of 0,1 % may also be used Audio and voice signals, and video applications, are excluded 1 October 2008 869,700-870,000 (5) MHz 5 mW e.r.p. Voice applications allowed with advanced mitigation techniques Audio and video applications are excluded 1 June 2007 25 mW e.r.p. Techniques to access spectrum and mitigate interference that provide at least equivalent performance to the techniques described in harmonised standards adopted under Directive 1999/5/EC must be used. Alternatively a duty cycle (6) of 0,1 % may also be used Audio and voice signals, and video applications, are excluded 1 October 2008 2 400-2 483,5 MHz 10 mW equivalent isotropic radiated power (e.i.r.p.) 1 June 2007 5 725-5 875 MHz 25 mW e.i.r.p. 1 June 2007 24,150-24,250 GHz 100 mW e.i.r.p. 1 October 2008 61,0-61,5 GHz 100 mW e.i.r.p. 1 October 2008 Alarm systems 868,600-868,700 MHz 10 mW e.r.p. Channel spacing: 25 kHz The whole frequency band may also be used as a single channel for high-speed data transmission Duty cycle (6): 1,0 % 1 October 2008 869,250-869,300 MHz 10 mW e.r.p. Channel spacing: 25 kHz Duty cycle (6): 0,1 % 1 June 2007 869,300-869,400 MHz 10 mW e.r.p. Channel spacing: 25 kHz Duty cycle (6): 1,0 % 1 October 2008 869,650-869,700 MHz 25 mW e.r.p. Channel spacing: 25 kHz Duty cycle (6): 10 % 1 June 2007 Social alarms (7) 869,200-869,250 MHz 10 mW e.r.p. Channel spacing: 25 kHz Duty cycle (6): 0,1 % 1 June 2007 Inductive applications (8) 20,050-59,750 kHz 72 dBÃ ¼A/m at 10 metres 1 June 2007 59,750-60,250 kHz 42 dBÃ ¼A/m at 10 metres 1 June 2007 60,250-70,000 kHz 69 dBÃ ¼A/m at 10 metres 1 June 2007 70-119 kHz 42 dBÃ ¼A/m at 10 metres 1 June 2007 119-127 kHz 66 dBÃ ¼A/m at 10 metres 1 June 2007 127-140 kHz 42 dBÃ ¼A/m at 10 metres 1 October 2008 140-148,5 kHz 37,7 dBÃ ¼A/m at 10 metres 1 October 2008 148,5-5 000 kHz In the specific bands mentioned below, higher field strengths and additional usage restrictions apply:  15 dBÃ ¼A/m at 10 metres in any bandwidth of 10 kHz. Furthermore the total field strength is  5 dBÃ ¼A/m at 10 m for systems operating at bandwidths larger than 10 kHz 1 October 2008 400-600 kHz  8 dBÃ ¼A/m at 10 metres No other application than RFID (9) allowed 1 October 2008 3 155-3 400 kHz 13,5 dBÃ ¼A/m at 10 metres 1 October 2008 5 000-30 000 kHz In the specific bands mentioned below, higher field strengths and additional usage restrictions apply:  20 dBÃ ¼A/m at 10 metres in any bandwidth of 10 kHz. Furthermore the total field strength is  5 dBÃ ¼A/m at 10 m for systems operating at bandwidths larger than 10 kHz 1 October 2008 6 765-6 795 kHz 42 dBÃ ¼A/m at 10 metres 1 June 2007 7 400-8 800 kHz 9 dBÃ ¼A/m at 10 metres 1 October 2008 10 200-11 000 kHz 9 dBÃ ¼A/m at 10 metres 1 October 2008 13 553-13 567 kHz 42 dBÃ ¼A/m at 10 metres 1 June 2007 60 dBÃ ¼A/m at 10 metres No other applications than RFID (9) and EAS (10) allowed 1 October 2008 26 957-27 283 kHz 42 dBÃ ¼A/m at 10 metres 1 October 2008 Active medical implants (11) 9-315 kHz 30 dBÃ ¼A/m at 10 m Duty cycle (6): 10 % 1 October 2008 402-405 MHz 25 Ã ¼W e.r.p. Channel spacing: 25 kHz. Other channelling restriction: individual transmitters may combine adjacent channels for increased bandwidth with advanced mitigation techniques that provide at least equivalent performance to the techniques described in harmonised standards adopted under Directive 1999/5/EC 1 October 2008 Wireless audio applications (12) 87,5-108,0 MHz 50 nW e.r.p. Channel spacing up to 200 kHz 1 October 2008 863-865 MHz 10 mW e.r.p. 1 June 2007 (1) Member States must allow the usage of spectrum up to the power, field strength or power density given in this table. In conformity with Article 3(3) of Decision 2006/771/EC, they may impose less restrictive conditions, i.e. allow the use of spectrum with higher power, field strength or power density. (2) Member States may only impose these additional parameters/spectrum access and mitigation requirements, and may not add other parameters or spectrum access and mitigation requirements. Less restrictive conditions within the meaning of Article 3(3) of Decision 2006/771/EC mean that Member States may completely omit the parameters/spectrum access and mitigation requirements in a given cell or allow higher values. (3) Member States may only impose these other usage restrictions, and may not add additional usage restrictions. As less restrictive conditions may be introduced within the meaning of Article 3(3) of Decision 2006/771/EC, Member States may omit one or all of these restrictions. (4) (5) For this frequency band Member States must make all the alternative sets of usage conditions possible. (6) Duty cycle means the ratio of time during any one-hour period when equipment is actively transmitting. Less restrictive conditions within the meaning of Article 3(3) of Decision 2006/771/EC mean that Member States may allow a higher value for Duty cycle. (7) Social alarm devices are used to assist elderly or disabled people when they are in distress. (8) This category covers, for example, devices for car immobilisation, animal identification, alarm systems, cable detection, waste management, personal identification, wireless voice links, access control, proximity sensors, anti-theft systems, including RF anti-theft induction systems, data transfer to handheld devices, automatic article identification, wireless control systems and automatic road tolling. (9) This category covers inductive applications used for Radio Frequency Identification (RFID). (10) This category covers inductive applications used for Electronic Article Surveillance (EAS). (11) This category covers the radio part of active implantable medical devices, as defined in Council Directive 90/385/EEC of 20 June 1990 on the approximation of the laws of the Member States relating to active implantable medical devices and their peripherals (OJ L 189, 20.7.1990, p. 17). (12) Applications for wireless audio systems, including: cordless loudspeakers; cordless headphones; cordless headphones for portable use, e.g. portable CD, cassette or radio devices carried on a person; cordless headphones for use in a vehicle, for example for use with a radio or mobile telephone, etc.; in-ear monitoring, for use at concerts or other stage productions.